Citation Nr: 1716012	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-17 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, rated as 10 percent disabling prior to July 27, 2015, and as 20 percent disabling from July 27, 2015.

(The issues of entitlement to service connection for erectile dysfunction and depression, entitlement to an increased rating for hepatitis C, entitlement to special monthly compensation based on loss of use of a creative organ, and entitlement to earlier effective dates for the award of service connection for hepatitis C are subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In June 2010, the Board issued a decision denying the claim for service connection for diabetes mellitus.  The Board also remanded the matters of entitlement to service connection for chronic hepatitis C and chronic liver disorder, to include cirrhosis, as well as the claim for increased rating for lumbosacral strain, to the Agency of Original Jurisdiction (AOJ) for additional development.

In a May 2011 rating decision, the AOJ granted service connection for hepatitis C with fibrosis of the liver.  In a February 2015 rating decision, the AOJ granted service connection for liver cirrhosis.  As these decisions represent a full grant of the matters previously on appeal, they are no longer before the Board.  However, the matters of entitlement to earlier effective dates for the awards of service connection for the disabilities and entitlement to an increased rating for hepatitis C, are the subject of a separate decision by the Board, as indicated on the title page.

During the course of the Veteran's appeal, the RO assigned an increased, 20 percent rating for the service-connected lumbosacral strain, effective July 27, 2015.  As higher ratings for the disability are available prior to and from this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that additional development on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded various examinations pertaining to his service-connected lumbar spine disability, including most recently in July 2015.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided new VA examinations with respect to the lumbar spine, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also indicate if there is ankylosis of the lumbar spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner should also comment on the impact of the Veteran's lumbar spine disability on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

2. After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated. If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




